IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VICTOR WILSON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
       Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1812

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 13, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Victor Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     DENIED.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.